ORDER
PER CURIAM.
A panel of the Court affirmed the Board of Veterans’ Appeals decision on appeal. Davis v. Brown, 10 Vet.App. 209 (1997). On May 19, 1997, the appellant filed a motion for reconsideration by the panel, or, in the alternative, review by the full Court.
Upon consideration of the appellant’s motion for reconsideration and the record on appeal, it is by the panel
ORDERED that the motion for reconsideration is DENIED. It is further
ORDERED that it not appearing that review by the full Court is necessary either to address a question of exceptional importance to the administration of laws affecting veterans’ benefits or to secure or maintain uniformity to the Court’s decisions, it is by the full Court
ORDERED that the appellant’s motion for review is DENIED.